—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 2, 1999, which, upon reconsideration, adhered to its previous decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment as an account and budget analyst without good cause. The employer’s testimony, credited by the Board, established that claimant refused to return to work following her maternity and short-term disability leave because she was not satisfied with the reduced working schedule offered by the employer. While claimant maintained that her inability to return to work as scheduled was due to medical and child care problems, the Board, in the exercise of its power to determine issues of credibility, rej Acted such testimony. Under the circumstances presented here, we find no reason to disturb the Board’s decision (see generally, Matter of Vitale [Commissioner of Labor], 263 AD2d 758; Matter of Olawale [Commissioner of Labor], 254 AD2d 552).
Cardona, P. J., Mercure, Peters, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.